 
 

Page 1 of No. 651377/2019
NYSCEF DOC. NOT 1 RECEIVED NYSCEF: 03/07/2019

 

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF NEW YORK
MICHAEL D. COHEN,
Index No.
Plaintiff,
Assigned to:
¥v.
SUMMONS
TRUMP ORGANIZATION LUC.
Date Index No. Purchased: 3/7/2019
Defendant.

To the above-named Defendant:

Trump Organization LLC
725 Fifth Avenue
New York, New York 10022

YOU ARE HEREBY SUMMONED to answer the Complaint in this action and to serve a
copy of your Answer, or if the Complaint is not served with this Summons to serve a notice of
appearance, on the Plaintiffs counsel within 20 days after the service of this Summons,
exclusive of the day of service (or within 30 days after the service is complete if this Summons is
not personally delivered to you within the State of New York); and in case of your failure to
appear or answer, judgment will be taken against you by default for the relief demanded in the
Complaint.

1 of 22 v\
Page 2 @h8%& wo. 651377/2019

 

 

RECEIVED NYSCEF: 03/07/2019

The basis of venue is Plaintiff's residency in the county and pursuant to the applicable
provisions of the New York Civil Practice Law and Rules, including but not limited to

CPLR § 503.

Dated: March 7, 2019
New York, New York

BINDER & SCHWARTZ LLP

/s/Eric B. Fisher

Eric B. Fisher (N.Y. Bar No. 2754976)

Lauren K. Handelsman (N.Y. Bar No. 448 1040)
366 Madison Avenue, 6th Floor

New York, New York 10017

Telephone: (212) 510-5008

Fax: (212) 510-7299

Email: efisher@binderschwartz.com

Email: Ihandelsman@binderschwartz.com

-and-

GILBERT LLP

Daniel Wolf (N.Y. Bar No. 4904892)
Scott D. Gilbert

1100 New York Avenue NW, Suite 700
Washington, D.C. 20005

Telephone: (202) 772-2200

Email: wolfd@gilbertlegal.com

Email: gilberts@gilbertlegal.com

Attorneys for Plaintiff Michael D. Cohen

2 of 22
 

Page 3 O63& no. 651377/2019
RECEIVED NYSCEF: 03/07/2019

 

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF NEW YORK
MICHAEL D, COHEN,
Plaintiff, COMPLAINT
V. Index No.
TRUMP ORGANIZATION LLC, JURY DEMANDED
Defendant.

 

 

Michael D. Cohen (“Mr. Cohen”), by and through undersigned counsel, for his
Complaint against Trump Organization LLC (the “Trump Organization” or the “Organization”),
respectfully alleges as follows:

NATURE OF THE ACTION

i This action arises from the Trump Organization’s failure to meet its
indemnification obligations under a contractual agreement between the Trump Organization and
Mr. Cohen, pursuant to which the Trump Organization agreed to indemnify Mr. Cohen and to
pay attorneys’ fees and costs incurred by Mr. Cohen in connection with various matters arising
from Mr. Cohen’s work with and on behalf of the Organization and its principals, directors, and
officers. These matters included multiple congressional hearings, Special Counsel Robert S.
Mueller III’s investigation, and others. As a result of the Trump Organization’s unfounded
refusal to meet its indemnification obligations under the indemnification agreement, Mr. Cohen
has incurred millions of dollars in unreimbursed attorneys’ fees and costs, plus additional
indemnifiable amounts, and continues to incur attorneys’ fees and costs in connection with

various ongoing investigations and litigation.

3 of 22 iQ
 
 

Page 4 of no. 651377/2019
NYSCEF Doc. NOT Tt RECEIVED NYSCEF: 03/07/2019

 

2. The Trump Organization’s failure, without any reasonable basis, to pay
Mr. Cohen’s attorneys’ fees and costs and other amounts incurred by Mr. Cohen in service to and
at the behest of the Organization and its principals, directors, and officers, constitutes a breach of
the Trump Organization’s indemnification obligations under the indemnification agreement.

3. Additionally, by failing to indemnify Mr. Cohen, as required under the
indemnification agreement, only after it became clear that Mr. Cohen would cooperate in
ongoing investigations into his work for the Trump Organization and its principals, directors, and
officers, the Trump Organization breached the covenant of good faith and fair dealing in the

indemnification agreement.

THE PARTIES

 

4. Michael D. Cohen is an individual who resides in New York, New York.

5. Trump Organization LLC is a limited liability company organized under the laws
of the State of New York. The Trump Organization’s headquarters are located at 725 Fifth
Avenue, New York, New York 10022.

JURISDICTION AND VENUE

6. This Court has jurisdiction pursuant to N.Y. C.P.L.R. § 301.

7. Venue is proper in this county pursuant to N.Y. C.P.L.R. §§ 503 and 509.

8. This Court has the power to render a declaratory judgment having the effect of a
final judgment as to the rights and other legal relations of the parties pursuant to N.Y. C.P.L.R.
§ 3001.

2. Because the Trump Organization has refused to meet its obligations under its

indemnification agreement with Mr. Cohen and has refused to pay Mr. Cohen’s attorneys’ fees

4 of 22 --U
 

Page 5 ef no. 651377/2019

 

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/07/2019

and costs, and other indemnified amounts, since June 2018, an actual controversy exists between
the parties that cannot be resolved absent relief from this Court.

FACTUAL BACKGROUND
I. Mr. Cohen’s Work for the Trump Organization

10. In 2006, Mr. Cohen joined the Trump Organization as Executive Vice President
and Special Counsel.

11. During his employment with the Trump Organization, Mr. Cohen became known
as Mr. Donald J. Trump’s (“Mr. Trump”) “fixer,” often helping Mr. Trump, the Trump
Organization, and other affiliated businesses with issues relating to licensing deals and real estate
projects. Between approximately September 2015 and June 2016, Mr. Cohen worked on behalf
of the Trump Organization on a project to develop a Trump-branded property in Moscow, Russia
(the “Trump Moscow Project”).

12. On June 16, 2015, Mr. Trump announced his candidacy for the Presidency of the
United States.

13. On June 7, 2016, Mr. Trump secured the Republican nomination for President of
the United States,

14. In addition to his work for the Trump Organization, Mr. Cohen also advised
Mr. Trump’s 2016 presidential campaign (the “Trump Campaign”). Mr. Cohen made televised
and media appearances on behalf of the Trump Campaign and took on the same “fixer” role on
behalf of the Trump Campaign and then-candidate Mr. Trump that he performed for the Trump
Organization.

15. In or around August 2016, at the direction of Mr. Trump, Mr. Cohen arranged an
agreement between American Media, Inc. (“American Media”), the parent company of the

National Enquirer, and former Playboy model Karen McDougal (Ms. McDougal”) that

5 of 22 <
 

Page 6 ON No. 651377/2019

 

NYSCEF DOC. NO. i , : RECEIVED NYSCEF: 03/07/2019

effectively buried a story of an alleged affair between Ms. McDougal and Mr. Trump (the
“McDougal Non-Disclosure Agreement”). Using a practice called “catch and kill,” Mr. Cohen
arranged for American Media to pay $150,000 to Ms. McDougal for the rights to the story about
the alleged affair. Upon information and belief, the McDougal Non-Disclosure Agreement gave
American Media the exclusive rights to “any romantic, personal and/or physical relationship
McDougal has ever had with any then-married man” and prevented Ms. McDougal from
speaking publicly about the alleged affair.

16. In or around October 2016, at the direction of Mr. Trump, Mr. Cohen paid
$130,000 to adult film actress Stephanie Clifford, known professionally as Stormy Daniels
(“Ms. Daniels”), in exchange for Ms. Daniels’ agreement not to speak publicly about an alleged
affair between Ms. Daniels and then-candidate Mr. Trump (the “Daniels Non-Disclosure
Agreement”). Mr. Cohen used funds from a home equity line of credit (“HELOC”) that
Mr. Cohen secured with his home through a company he owns, Essential Consultants, LLC.

17. On January 20, 2017, Mr. Trump was inaugurated as the forty-fifth President of
the United States. The same day, Mr. Cohen resigned from the Trump Organization to serve as
Mr. Trump’s personal attorney.

18. In or around January and February 2017, Mr. Cohen sought reimbursement from
the Trump Organization for various expenses he had incurred in connection with his work for the
Organization, including legal expenses and the $130,000 payment that Mr. Cohen made to
Ms, Daniels.

19. In or around March 2017, Mr. Cohen joined the Republican National Committee

as National Deputy Chairman for finance and, later, Vice Chair for the Northeast region.

6 of 22 AG
 

 

Page 7 ohm No. 651377/2019
RECEIVED NYSCEF: 03/07/2019

Il. Investigations Commence into Russian Interference with the 2016 Presidential
Election

20. On January 13, 2017, the United States Senate Select Committee on Intelligence
(the “Senate Intelligence Committee”) announced their investigation into alleged interference by
the Russian government into the 2016 United States presidential election (the “2016 Election”),
including any possible coordination with the Trump Campaign.

21. On January 25, 2017, the United States House Permanent Select Committee on
Intelligence (the “House Intelligence Committee”) announced an investigation into alleged
interference by the Russian government into the 2016 Election.

22. Onor around May 17, 201 7, the U.S. Department of Justice Special Counsel’s
Office commenced an investigation, led by Special Counsel Robert S. Mueller III (the “Special
Counsel”), into potential coordination between the Trump Campaign and the Russian
government, potential obstruction of justice by Mr. Trump, and related matters (the “Mueller
Investigation”).

23. By the end of May 2017, Mr. Cohen had emerged as a person of interest in the
congressional investigations and the Mueller Investigation (together, the “Investigations”).

Mr. Cohen retained counsel, McDermott Will & Emery LLP (“McDermott”), to represent him in
connection with the Investigations.

24. On or around May 31, 2017, the House Intelligence Committee issued a subpoena

to Mr. Cohen as part of its investigation into alleged interference by the Russian government into

the 2016 Election.
II. The Indemnification Agreement
25. The Trump Organization and its counsel were well aware of the Investigations

and other legal challenges Mr. Cohen was facing beginning in 2017.

7 of 22 F7)
 

Page 8 fr wo. 651377/2019

 

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/07/2019

26. In or around July 2017, the Trump Organization entered into an agreement with
Mr. Cohen under which the Trump Organization agreed to indemnify Mr. Cohen and, separately,
to pay for his attorneys’ fees and costs in connection with Mr. Cohen’s representation and
defense in the Investigations and other matters. The Trump Organization and Mr. Cohen were
proceeding pursuant to a “joint defense” at that time with respect to the Investigations and other
matters.

27. — Mr. Cohen reasonably relied upon the Trump Organization’s agreement to pay for
his attorneys’ fees and costs, and based on this agreement, engaged counsel to represent him in
the Investigations and other matters. In reasonable reliance upon the Trump Organization’s
agreement to pay for his attorneys’ fees and costs, Mr. Cohen incurred attorneys’ fees and costs
in connection with the Investigations and other matters.

28, The Trump Organization and McDermott worked collaboratively in coordinating
efforts and funding Mr. Cohen’s defense under the indemnification agreement,

vs The Trump Organization initially honored its indemnification agreement. On
October 25, 2017, the Trump Organization paid $137,460.00 to McDermott. This amount
reflected half of McDermott’s unpaid invoices at the time, with the Trump Organization
promising at that time that the other half would be paid the following day by the Trump
Campaign.

30. In the fall of 2017, the Mueller Investigation and related congressional hearings
relating to the involvement of the Russian government in the 2016 Election intensified, Between

August and December 2017, the following events resulted in increased scrutiny upon Mr. Trump

and Mr. Cohen:

8 of 22 0 _&
 
 

NYSCEF DOC. NO.

 

h.

Page 9 @hBA wo. 651377/2019
RECEIVED NYSCEF: 03/07/2019

 

On August 28, 2017, Mr. Cohen’s legal team sent a letter to the House
Intelligence Committee and the Senate Intelligence Committee regarding
the Trump Moscow Project;

On September 7, 2017, Donald Trump, Jr. testified before the United
States Senate Committee on the Judiciary (the “Senate Judiciary
Committee”);

On September 19, 2017, Mr. Cohen provided a statement to the Senate
Intelligence Committee regarding the Trump Moscow Project;

On September 26, 2017, Roger Stone, a Republican party strategist and
confidant of Mr. Trump, testified before the House Intelligence
Committee;

On October 5, 2017, George Papadopoulos, a former campaign adviser to
Mr. Trump, pled guilty to making false statements to FBI agents relating
to contacts he had with agents of the Russian government while working
for the Trump Campaign;

On October 25, 2017, Mr. Cohen testified before the Senate Intelligence
Committee regarding, among other things, the Trump Moscow Project;
On October 30, 2017, Paul Manafort, former chairman of the Trump
Campaign, and Rick Gates, also an adviser to the Trump Campaign, were
indicted by a federal grand jury on 12 counts, including conspiracy against
the United States;

On November 2, 2017, Carter Page, a former adviser to the Trump

Campaign, testified before the House Intelligence Comunittee;

O ot 22 C_G
Page 109622 no. 651377/2019
RECEIVED NYSCEF: 03/07/2019

 

Ie On November 14, 2017, Attorney General Jeff Sessions testified before
the United States House Committee on the Judiciary (the “House Judiciary
Committee”);

ih On December 1, 2017, Retired Lt. General Michael Flynn pled guilty to
lying to the FBI about conversations he had with the Russian ambassador;
and

k, On December 6, 2017, Donald Trump, Jr. testified before the House
Intelligence Committee.

31. Following these events, and notwithstanding Mr. Cohen’s alleged involvement in
and knowledge of these events and the issues addressed therein, the Trump Organization
affirmed its commitment to indemnify Mr. Cohen’s legal expenses. In December 2017, with
multiple overdue invoices from McDermott pending, the Trump Organization confirmed that it
would continue to indemnify Mr. Cohen and pay his attorneys’ fees and expenses in connection
with the Investigations, including the outstanding amounts owed to McDermott. This
affirmation followed a direct appeal to Trump Organization executives Donald Trump, Jr. and
Eric Trump by Mr. Cohen regarding the Organization’s repeated delays in paying his attorneys’
fees and expenses.

a2. On information and belief, the Trump Organization continued to pay all or part of
McDermott’s invoices for fees and costs incurred in representing Mr. Cohen through at least
May of 2018. The Trump Organization continued to tepresent to Mr. Cohen, at least through
June 2018, that it would continue to indemnify Mr. Cohen and pay his attorneys’ fees and costs
in connection with the Investigations. The Trump Organization secured the payment of over

$1.7 million of Mr. Cohen’s attorneys’ fees and costs incurred in connection with the

10 of 22 C0
 

NYSCEF

FILED: NE

    

     

LER DABKOT/ ZO 6 OF Ig. PIT pp Page 1119622 no. 651377/2019

Doe. KO. 1! RECEIVED NYSCEF: 03/07/2019

Investigations and other matters, through direct payments, obtaining funding from the Trump
Campaign, and/or securing credits from McDermott.
IV. Mr. Cohen Faces Additional Legal Challenges in 2018

33. | Throughout 2018, Mr. Cohen became the subject of additional investigations and
legal actions stemming from his work for the Trump Organization. On March 6, 2018,

Ms. Daniels filed a lawsuit against Mr. Trump and Mr. Cohen in California seeking to invalidate
the Daniels Non-Disclosure Agreement. On March 26, 201 8, Ms. Daniels amended her lawsuit
to allege that Mr. Cohen defamed Ms. Daniels through public statements that Mr. Cohen made in
or around February 2018.

34. On or around March 20, 2018, Ms. McDougal filed a lawsuit against American
Media seeking to invalidate the McDougal Non-Disclosure Agreement.

35. On April 5, 2018, when asked if he had any knowledge of the $130,000 payment
made to Ms. Daniels, Mr. Trump stated, “You'll have to ask Michael Cohen. Michael is my
attomey. You’ll have to ask Michael.”

36. On June 13, 2018, Ms. Daniels filed a new lawsuit in California state court
against her former attorney, Keith Davidson, and Mr. Cohen, alleging that Mr. Cohen and
Mr. Davidson “colluded” and “acted in concert” to “manipulate” Ms. Daniels and benefit
Mr. Trump.

V. Mr. Cohen Decides to Cooperate in the Investigations and the Trump Or anization

37. On April 9, 2018, in connection with a federal investigation of Mr. Cohen’s
business dealings conducted by the United States Attorney for the Southern District of New York

(the “SDNY Investigation”), the Federal Bureau of Investigation (“FBI”) raided Mr, Cohen’s

IL, OE 22

F_|\
 
 

Page 121ab22 wo. 651377/2019

 

NYSCEF DOC. NO. 1. RECEIVED NYSCEF: 03/07/2019

Rockefeller Center law office, his personal residence, and a Park Avenue hotel room, seizing
business records, emails, documents, tape recordings, and electronic devices.

38. Initially, following the FBI raid, Mr. Trump continued to support Mr. Cohen
publicly. On April 9, 201 8, after learning about the FBI raid, Mr. Trump stated, “So, I just heard
that they[, the FBI] broke into the office of one of my personal attorneys, a good man, and it’s a
disgraceful situation. It’s a total witch hunt. I’ve been saying it for a long time. . . . It’s an attack
On our country in a true sense. It’s an attack on what we all stand for,”

39. On April 21, 2018, Mr. Trump tweeted: “The New York Times and a third rate
reporter named Maggie Haberman, known as a Crooked H flunkie who I don’t speak to and have
nothing to do with, are going out of their way to destroy Michael Cohen and his relationship with
me in the hope that he will ‘flip.’ They use . . . non-existent ‘sources’ and a drunk/drugged up
loser who hates Michael, a fine person with a wonderful family. Michael is a businessman for
his own account/lawyer who I have always liked & respected. Most people will flip if the
Government lets them out of trouble, even if. . . it means lying or making up stories. Sorry, I
don’t see Michael doing that despite the horrible Witch Hunt and the dishonest media!”

40. On April 26, 2018, in a call-in interview with the FOX News television program
“Fox & Friends,” Mr. Trump stated that Mr. Cohen was a “good person” and “great guy” who
handled “a percentage of my overall legal work. ... He represents me — like with this crazy
Stormy Daniels deal he represented me. And, you know, from what I see he did absolutely
nothing wrong. . . . hope he’s in great shape.”

41. On May 6, 2018, Rudy Giuliani, also one of Mr. Trump’s personal attorneys,
appeared in an interview on the ABC News television program “This Week with George

Stephanopoulos.” In the interview, Mr. Stephanopoulos asked Mr. Giuliani, “Are you concerned

10

L2. @£ 22 a |e
 
 

Page 131@bk2 no. 651377/2019

 

 

NYSCEF DOC. NO. 1- RECEIVED NYSCEF: 03/07/2019

at all that Michael Cohen’s going to cooperate with prosecutors?” Mr. Giuliani responded, “No.
I expect that he is going to cooperate with them. I don’t think they’ll be happy with it because he
doesn’t have any incriminating evidence about the president or himself. The man is an honest,
honorable lawyer.”

42. On June 2018, Mr. Cohen began telling friends and family that he was willing to
cooperate with the Special Counsel and federal prosecutors in connection with the SDNY
Investigation. The expectation that Mr. Cohen would cooperate with the Special Counsel,
following the departure of McDermott as his counsel, was widely reported that month.

43. As Mr. Cohen’s anticipated cooperation with the Special Counsel became known,
President Trump publicly distanced himself from Mr. Cohen, stating on June 15, 2018, “T
haven’t spoken to Michael in a long time... . [H]e’s not my lawyer anymore.”

44, On July 2, 2018, Mr. Cohen appeared on the television program “Good Morning
America” in an interview with George Stephanopoulos. In this interview, Mr. Cohen signaled
clearly that he would no longer maintain his loyalty to Mr. Trump and the Trump Organization.
When asked by Mr. Stephanopoulos what he would do if prosecutors forced him to choose
between protecting his family and protecting Mr. Trump, Mr. Cohen stated, “To be crystal clear,
my wife, my daughter and my son, and this country have my first loyalty.” Mr. Cohen further
stated, “I will not be a punching bag as part of anyone’s defense strategy. Iam not a villain of
this story, and I will not allow others to try to depict me that way.”

45. On July 26, 2018, in an interview with CNN, President Trump’s attorney, Rudy
Giuliani, who had described Mr. Cohen as “an honest, honorable lawyer” two months earlier,

changed course, alleging “He has lied all his life” and describing Mr. Cohen as a “pathological

liar.”

1]

13 of 22 (
 

Page 141ghR2 no. 651377/2019

 

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/07/2019

46, On December 16, 2018, Mr. Trump tweeted, “Remember, Michael Cohen only
became a ‘Rat’ after the FBI did something which was absolutely unthinkable & unheard of until
the Witch Hunt was illegally started. They BROKE INTO AN ATTORNEY’S OFFICE!”

VI. The Trump Organization Refuses to Honor its Agreement to Pay Mr. Cohen’s Legal
Fees and Costs

47. In or around June 2018, the Trump Organization ceased to pay McDermott’s
invoices, without notice or Justification.

48. As a result of the Trump Organization’s wrongful refusal to pay McDermott’s
invoices under the indemnification agreement, McDermott ultimately withdrew from its
representation of Mr. Cohen. McDermott’s withdrawal prejudiced Mr. Cohen’s ability to
respond to the Mueller investigation, the SDNY Investigation, and other matters. A total of
$1,037,868.87 remains owed by the Trump Organization for McDermott’s services rendered to
Mr. Cohen.

49. In addition, following McDermott’s withdrawal, Mr. Cohen had to retain
additional counsel in connection with the Investigations and lawsuits against him arising from
his work on behalf of the Trump Organization and its principals, directors, and officers. These
counsel included Petrillo Klein & Boxer LLP; Blakely Law Group; Davis Goldberg & Galper
PLLC; and Monico & Spevack,.

50. Between June 2018 and the present, Mr. Cohen has incurred and continues to

incur legal fees and costs in connection with his representation and defense in the following

matters:

12

14 of 22 be Lu
 

FILED: NE SW -CLERIDanaren Hep. Page 15,Qh@2 wo. 651377/2019
NYSCEF DOC. NO. 1

 

RECEIVED NYSCEF:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Matter Case Number Date Description
House Permanent N/A 5/25/2017 Subpoena by House Permanent
Select Committee on Select Committee on
Intelligence Intelligence re connections
between the Trump
Organization and Russia.
Senate Select N/A 10/25/2017; | Testimony before the Senate
Committee on Ongoing Select Committee on
Intelligence Intelligence re connections
between the Trump
Organization and Russia,
Senate Committee N/A Ongoing Preparation for potential
on the Judiciary testimony; response to
document requests re
connections between the Trump
Organization and Russia.
House Committee on | N/A Ongoing Preparation for testimony re
Oversight and connections between the Trump
Reform Organization and Russia.
Stephanie Clifford v. | 2:2018-cv-02217 3/16/2018 Stormy Daniels lawsuit against
Donald J. Trump, et Mr. Cohen re defamation in
al. connection with his payment of
Daniels on President Trump’s
behalf (Certificate of Interested
Parties re Michael Cohen filed
3/26/2018).
In the Matter of 1:2018-mj-03161 4/13/2018 Motion for temporary
Search Warrants restraining order to prevent
Executed on April 9, USAO-SDNY from reviewing
2018 evidence obtained by FBI during
raid of Mr. Cohen’s home and
office in connection with
criminal cases referenced below.
Stephanie Clifford v. | SC 129384 (Los 6/7/2018 Stormy Daniels lawsuit against
Keith Davidson, et Angeles Super. Ct.) her former attorney, Keith
al. 2:2018-cv-05052 Davidson, and Mr. Cohen re
(C.D, Cal.) collusion arising from
Mr. Cohen’s payment to Daniels
on President Trump’s behalf.
Underwood vy. 451130/2018 (N.Y. | 6/14/2018 Subpoena issued on 8/22/2018
Trump Sup. Ct., N.Y. by N.Y. Attorney General in
Cnty.) case against the Donald J.
Trump Charitable Foundation,
Trump, and others re violation
of state charity laws.
i
15 of 22

03/07/2019

Cals,
 
   

NYSCEF DOC. NO. RECEIVED NYSCEPF:

 

Matter Case Number Date Description

 

Special Counsel N/A
Robert Mueller’s

Investigation

8/7/2018 Various meetings with Special
Counsel Robert Mueller’s team
re Mr, Trump/the Trump
Organization’s Russia ties and

potential collusion.

 

United States v.
Cohen

1:2018-cr-00602 8/21/2018 Criminal case against Mr.
Cohen regarding various counts
related to tax evasion and
campaign finance laws in
connection with his work for the
Trump Organization.

Criminal case against

Mr. Cohen related to his alleged
misleading congressional
investigators about the Trump
Organization’s proposed
Moscow project.

 

United States v.
Cohen

1:2018-cr-00850 11/29/2018

 

 

 

 

 

 

(collectively, these matters constitute the “Matters”).

51,
of Mr. Cohen in connection with the Matters subject to his indemnification agreement with the
Trump Organization exceeded $1.9 million. Attorneys’ fees and costs subject to the Trump
Organization’s indemnification agreement continue to accrue.

VII. Mr. Cohen Suffers Additional Indemnified Financial Losses Arising from His

Service to the Trump Organization _and its Principals, Directors, and Officers

52. On August 7, 2018, Mr. Cohen met with the Special Counsel’s team for the first

time to provide information in connection with the Mueller Investigation. Between August and
November 2018, Mr. Cohen provided more than 70 hours of testimony to the Special Counsel in
connection with the Mueller Investigation.

53. On August 21, 2018, Mr. Cohen pled guilty to eight charges in the SDNY

Investigation, including campaign finance violations, tax evasion, and bank fraud. These charges

14

L6 of 22

As of January 25, 2019, unreimbursed attorneys’ fees and costs incurred on behalf

Page 16rab22 wo. 651377/2019

03/07/2019
 

Page 171@b22 no. 651377/2019

 

 

NYSCEF Doc. NOW 1 . RECEIVED NYSCEF: 03/07/2019

arose from conduct undertaken by Mr. Cohen in furtherance of and at the behest of the Trump
Organization and its principals, directors, and officers.

54. On November 29, 2018, Mr. Cohen pled guilty to the additional charge of lying to
Congress about the Trump Moscow Project.

sek Mr. Cohen was sentenced on December 12, 2018 for the charges he pled guilty to
on August 21. In addition to his prison sentence, Mr. Cohen was ordered to pay fines and other
amounts that arose from conduct undertaken by Mr. Cohen in furtherance of and at the behest of
the Trump Organization and its principals, directors, and officers and that are also subject to the
Trump Organization’s indemnification agreement.

56. On January 25, 2019, Mr. Cohen wrote to the Trump Organization and requested
that the organization reimburse him for all outstanding amounts owed pursuant to the
indemnification agreement, and otherwise. Mr, Cohen’s correspondence requested a response
from the Trump Organization by February 8, 2019,

Sf. The Trump Organization has not responded to Mr. Cohen’s January 25 request or
paid any of the amounts outstanding and owed described above.

FIRST CAUSE OF ACTION
(Breach of Contract)

58. Mr. Cohen incorporates by reference the preceding paragraphs, as though fully
restated herein.

59. Mr. Cohen and the Trump Organization established a valid agreement under
which the Trump Organization agreed to indemnify Mr. Cohen and to pay attorneys’ fees and

costs incurred by Mr. Cohen in connection with the Matters.

15

LY of 22 eI)
FILED: NE | SCOUT - Oa OF yee. Page 18,9622 wo. 651377/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/07/2019

60. Mr. Cohen has incurred and continues to incur legal fees and costs in connection
with his defense in the Matters.

61. The Trump Organization has refused to pay any of Mr. Cohen’s attorneys’ fees or
costs since May 2018. As of January 25, 2019, the amount of Mr. Cohen’s unpaid legal fees and
costs in connection with the Matters was approximately $1.9 million. In addition, Mr. Cohen has
been ordered to pay or forfeit an additional approximately $1.9 million as part of his criminal
sentence arising from conduct undertaken by Mr. Cohen in furtherance of and at the behest of the
Trump Organization and its principals, directors, and officers. All of these amounts were subject
to the Trump Organization’s indemnification agreement.

62. _ By failing to pay Mr. Cohen’s attorneys’ fees and costs and other amounts
incurred in connection with the Matters, the Trump Organization has breached the
indemnification agreement.

63. As a direct, foreseeable, and proximate result of the Trump Organization’s breach
of the indemnification agreement, Mr. Cohen has suffered damages, including, without
limitation, incidental, actual, consequential, and compensatory damages. Mr. Cohen is entitled
to recover these damages from the Trump Organization, as well as such other appropriate
damages and relief permitted by law, all in an amount to be determined at trial.

SECOND CAUSE OF ACTION
(Breach of the Implied Covenant of Good Faith and Fair Dealing)
64. Mr. Cohen incorporates the preceding paragraphs by reference, as though fully

restated herein.

65, The indemnification agreement is a valid and enforceable agreement under New

York law.

16

18 of 22 _«
 

Page 191@b22 wo. 651377/2019

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/07/2019

66. Asa valid contract between the parties, the indemnification agreement imposes on
each party a duty of good faith and fair dealing in its performance and enforcement.

C7, After it became clear that Mr. Cohen would cooperate in the Investigations, the
Trump Organization took steps to thwart Mr. Cohen’s ability to receive amounts he was entitled
to under the indemnification agreement and thereby breached its duty of good faith and fair
dealing in its performance of the indemnification agreement.

68. The Trump Organization’s failure to pay Mr. Cohen’s attorneys’ fees and costs
and other amounts in connection with the Matters has destroyed Mr. Cohen’s right to receive the
fruits of the contract.

69. As a direct, foreseeable, and proximate result of the Trump Organization’s breach
of its duty of good faith and fair dealing, Mr. Cohen suffered damages, including, without
limitation, incidental, actual, consequential, and compensatory damages. Mr. Cohen is entitled
to recover these damages from the Trump Organization, as well as such other appropriate
damages and relief permitted by law, all in an amount to be determined at trial.

THIRD CAUSE OF ACTION
(Declaratory Judgment)

70. Mr. Cohen incorporates the preceding paragraphs by reference, as though fully
restated herein.

71. In light of the parties’ dispute about the scope of any duty that the Trump
Organization has to indemnify Mr, Cohen and pay his attorneys’ fees and costs in connection

with the Matters, an actual controversy exists between the parties that cannot be resolved absent

relief from this Court.

17

L9 ‘of 22

C_\4
  
 

Page 20,9622 no. 651377/2019

 

DOC. NO. 1 RECEIVED NYSCEF: 03/07/2019

72. Accordingly, Mr. Cohen seeks a declaratory judgment setting forth the scope of
the parties’ respective rights and obligations under the indemnification agreement, any applicable
corporate governance document, and/or on any other basis, including declarations that: (a) the
Trump Organization is obligated to indemnify Mr. Cohen and to pay reasonable attorneys’ fees
and costs and other amounts incurred by Mr. Cohen in connection with the Matters to date under
the indemnification agreement, any applicable corporate governance document, and/or on any
other basis; and (b) the Trump Organization is liable for all attorneys’ fees and costs and other
amounts that Mr. Cohen may incur in the future in connection with the Matters under the
indemnification agreement, applicable corporate governance document, and/or on any other
basis.

FOURTH CAUSE OF ACTION
(Promissory Estoppel)

73. Mr. Cohen incorporates the preceding paragraphs by reference, as though fully
restated herein.

74, The Trump Organization clearly and unambiguously promised to indemnify Mr.
Cohen and, separately, to pay for his attorneys’ fees and costs in connection with Mr. Cohen’s
representation and defense in the Investigations and the Matters.

75. Mr. Cohen reasonably relied upon the Trump Organization’s promise, and based
on this promise engaged counsel and incurred attorneys’ fees and costs in connection with the
Investigations and the Matters.

76. As aresult of his reasonable reliance upon the Trump Organization’s promise and
failure to fulfill its promise to indemnify Mr. Cohen and, separately, to pay for his attorneys’ fees

and costs in connection with Mr, Cohen’s representation and defense in the Investigations and

18

20 of 22 CC yO
 
 

NYSCEF DOC. NO. 1

 

Page 21,0122 no. 651377/2019
RECEIVED NYSCEF: 03/07/2019

 

the Matters, Mr. Cohen’s defense in the Investigations and Matters was prejudiced and

Mr. Cohen has incurred attorneys’ fees and costs.

PRAYER FOR RELIEF

WHEREFORE, Mr. Cohen respectfully demands judgment against the Trump

Organization as follows:

a)

b)

d)

On the First Cause of Action, awarding Mr. Cohen incidental, actual,
consequential, and compensatory damages under the indemnification agreement,
as well as such other appropriate damages and relief permitted by law, all in an
amount to be determined at trial;

On the Second Cause of Action, awarding Mr. Cohen actual, consequential, and

compensatory damages for breach of the implied covenant of good faith and fair

dealing under the indemnification agreement, as well as such other appropriate
damages and relief permitted by law, all in an amount to be determined at trial;

On the Third Cause of Action, adjudging, decreeing, and declaring pursuant to

NOG PLR. 63001:

i. the scope of the parties’ respective rights and obligations under the
indemnification agreement, any applicable corporate governance
document, and/or any other basis;

il. as a matter of fact and law, that the Trump Organization is obligated to
pay attorneys’ fees and costs and other amounts incurred or that may be
incurred by Mr. Cohen in connection with the Matters; and

On the Fourth Cause of Action, awarding Mr. Cohen equitable, incidental, actual,

consequential, and compensatory damages, as well as such other appropriate

19

21. OF Be CL»
 

(FILED: NEWYORK 3 COUREY \WHERROOBOT ALOT OES ABH HG Page 22 Aie% no. 651377/2019

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/07/2019

 

damages and relief permitted by law and in equity, all in an amount to be
determined at trial;

e) On each of Mr. Cohen’s four counts, awarding Mr. Cohen pre-judgment interest,
post-judgment interest, together with an award of fees incurred in this case

(including attorneys’ fees), expenses, disbursements, and costs arising from this

action; and
f) Granting Mr. Cohen such other relief as the Court deems just and proper.
Dated: March 7, 2019 BINDER & SCHWARTZ LLP
New York, New York

By:  /s/Eric B. Fisher
Eric B. Fisher (N.Y. Bar No. 2754976)
Lauren K. Handelsman (N.Y. Bar No. 4481040)
366 Madison Avenue, 6th Floor
New York, New York 10017
Telephone: (212) 510-5008
Fax: (212) 510-7299
Email: efisher@binderschwartz.com
Email: lhandelsman@binderschwartz.com

-and-

GILBERT LLP

Daniel Wolf (N.Y. Bar No. 4904892)
Scott D. Gilbert

1100 New York Avenue NW, Suite 700
Washington, D.C. 20005

Telephone: (202) 772-2200

Email: wolfd@gilbertlegal.com

Email: gilberts@gilbertlegal.com

Attorneys for Plaintiff Michael D. Cohen

20

22 of 22 Cy}
